Mr. Chief Justice Shepard
delivered the following dissenting opinion:
My reasons for dissent in this case, briefly stated on account of the pressure of business at the close of the term, are these:
There is no doubt that the right of the State of Maryland in and to the Potomac River extended to high-water mark on the Virginia shore. By the terms of the seventh clause of the agreement of 1785, Maryland made two grants. The first gave to the citizens full property in the shore adjoining their lands, with all emoluments and advantages thereto belonging, and the privilege of making wharves and improvements. This grant is of the nature of an easement; but its effect is not involved. The second grant was a general right of fishing in the waters of the river, belonging to Maryland, not. dependent upon or appurtenant to the ownership of lands on the adjacent shore. This does not create an easement, but a license of profit. Such a license is known to the common law as a profit á prendre. As said by Chancellor Walworth: “A profit á prendre in the land of another, when not granted in favor of some dominant tenement, cannot properly be said to be an easement, but an interest or estate in the land itself.” Post v. Pearsall, 22 Wend. 425, 533. The right to hunt on lands, to fish in waters, or to use waters for various purposes is- a profit á prendre, and while it may be annexed as an appurtenance to land by the terms of a particular grant, it may be, and usually is, granted in gross, in which case it becomes an interest in the land or water itself. Wickham v. Hawker, 7 Mees. & W. 63, 79; Ewart v. Graham, 7 H. L. Cas. 331, 345; Webber v. Lee, L. R. 9 Q. B. Div. 315, 318; Pierce v. Keator, 70 N. Y. 419, 421, 26 Am. Rep. 612; Tinicum Fishing Co. v. Carter, 61 Pa. 21, 39, 100 Am. Dec. 597; Cobb v. Davenport, 33 N. J. L. 223, 225, 97 Am. Dec. *556718; McCotter v. New Shoreham, 21 R. I. 43, 47, 41 Atl. 572; Goodrich v. Burbank, 12 Allen, 459, 461, 90 Am. Dec. 161; Hall v. Ionia, 38 Mich. 493; Columbia Water Power Co. v. Columbia Electric Street R. Light & P. Co. 43 S. C. 154, 171, 20 S. E. 1002; Columbia Water Power Co. v. Columbia Electric Street R. Light & P. Co. 172 U. S. 475, 489, 43 L. ed. 521, 526, 19 Sup. Ct. Rep. 247.
In the light of these principles, I cannot agree in the conclusion, as stated in the opinion of the Court, that “nowhere does it appear that Maryland, by its terms, express or implied, granted away any title to the river.”
When Maryland ceded her part of the territory comprising the District of Columbia, the United States took the same subject to this grant. The following year the State of Virginia ceded part of her territory. I do not doubt that Virginia could at any time regrant or extinguish the fishery right in the waters of the Potomac, which she acquired from Maryland. But this interest in the water so acquired was not appurtenant to the land ceded to the United States, and did not pass by the grant of sovereignty thereover. Nor do I find that the same passed by implication.
But assuming that it was included in the cession, I am of the opinion that it was embraced in the act of retrocession, which embraces “all of that portion of the District of Columbia ceded * * * by the State of Virginia, and all rights and jurisdiction therewith ceded over the same * * * and * * * hereby ceded and forever relinquished to the State of Virginia in full and absolute right and jurisdiction as well of soil as of persons residing or to reside thereon.” Act approved July 9, 1846 (9 Stat. at L. 35, 36, chap. 35). The United States concluding, as the preamble to that act recites, that the ceded territory was unnecessary to any of their uses and purposes, undertook to, and in my opinion did, regrant to the State of Virginia everything that had been formerly ceded by her to them. The intention was to restore to Virginia in its entirety all that had been obtained from her by the cession, and to reestablish the statutes existing at and before that date. This *557right to control the right of fishing is not inconsistent with the paramount right of the United States in navigable streams, so long as it may be exercised without obstructing navigation. McGready v. Virginia, 94 U. S. 391, 395, 24 L. ed. 248, 249.
I am of the opinion, therefore, that the judgment of the police court should be reversed, with direction to dismiss the complainant.